UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6503


ELSON MCKANIC,

                    Petitioner - Appellant,

             v.

WARDEN LEWIS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:19-cv-00554-HMH)


Submitted: August 20, 2019                                   Decided: September 5, 2019


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elson McKanic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Elson McKanic seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition without prejudice as successive. The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate judge

recommended dismissal without prejudice and advised McKanic that failure to file timely

objections to this recommendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning, McKanic did not file objections to

the magistrate judge’s recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). McKanic

has waived appellate review by failing to file timely objections after receiving proper

notice. Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2